DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-8, 11 and 14 are rejected herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/14/2022 has been entered.








Res Judicata
Res judicata may constitute a proper ground for rejection. However, res judicata rejections should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A patent owner or applicant is precluded from seeking a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial. 


Claims 1, 5, 7-8 and 14 are rejected under Res Judicata, as being unpatentable over Yang in view of the combination of Teucher, Bookwalter (3,809,773), Marshman (2009/0061068), Yang 2 (2001/0051197) and Fernholtz (2009/0054290).
Yang: WO 2013/109516, published July 25, 2013.

Teucher: Enhancers of iron absorption: ascorbic acid and other organic acids; Int J Vitam Nutr Res. 2004 Nov;74(6):403-19.

On 11/16/2021 the Patent Board decided that the Examiner is Affirmed in the rejection of claims 1, 5-8, 11 and 14, as applied in the Office action of 9/10/2020. 
The claim limitations treated herein, are similar in scope as the limitations reviewed by the Patent Board, as the amendments of 1/14/2022 merely amend the transitional phrase from comprising to “consisting essentially of”.  
In this case the pending disclosure provides no clear indication in the specification or claims of what the basic and novel characteristics actually are, therefore, in view of MPEP 2111.03.III: absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to comprising. This means, herein, with regard to the prior art, the phrase "consisting essentially of" encompasses comprising and the claims as currently presented have the same scope as what was reviewed by the PTAB.

With regard to the prior art, the term "mg/l” " encompasses: mg/L, ppm or wt%.


With regard to the prior art, the term/phrase "consisting essentially of" encompasses comprising, based on: 
1) MPEP 2111.03.III. which states: absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to comprising; and 
2) the pending disclosure provides no clear indication in the specification or claims of what the basic and novel characteristics actually are.  


Independent Claim 1
Yang teaches methods of making nutritional edible (i.e. non-toxic) mineral supplemented water beverage (i.e. edible/ingestible) (0023) compositions (i.e. artificial mineral water), comprising iron.

Aqueous Solution
Yang teaches the use of water (0023), which encompasses the claim of an aqueous solution.

Iron
Yang teaches the use of one or more iron (II) mineral sources, including ferrous bis-glycinate (ref. clm. 5) with ferric ion reducing agents, including: potassium ascorbate 


Iron has the property of being bioavailable
It is reasonable for one of skill in the art to expect that similar components have similar properties, however, Yang is not explicit about the ascorbic acid enhancing iron absorption.
Teucher provides that ascorbic acid enhances iron absorption (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making iron fortified food, as Yang, to include that the iron is bioavailable (i.e. absorbable), as claimed, because Teucher illustrates that the art finds that absorbable iron is suitable for similar intended uses, including: method of making iron fortified food, which further shows that it was known for such a thing to have been done. MPEP 2144.07.

Ferrous ions
Yang teaches the use of one or more iron (II) mineral sources, including ferrous bis-glycinate (ref. clm. 5), however, does not explicitly discuss the use of ferrous ions, as claimed.

Bookwalter also teaches methods of making nutritional beverage (i.e. edible) compositions comprising iron, including ferrous sulfate (e.g. Applicant’s disclosed 


Bookwalter further teaches that when used in the range of up to 1 percent (up to 10,000 ppm) (1, 10+) a benefit is provided, that the ingredient is colorless, which means it does not negatively impact the color of the composition as a whole (2, 40+).
Since ferrous sulfate has a molecular weight of about 152 and iron is at about 56, this means that about 37 wt% of the ferrous sulfate comprises ferrous (iron) ions.  This means up to 1 percent ferrous sulfate contributes up to 0.37 wt% (up to 3,700 ppm) of ferrous (iron) ions. Such a teaching reads on the use of the claimed amount 200 mg/l (i.e. 0.02 wt%) of ferrous ions.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional beverage compositions comprising one or more iron sources, as the modified teaching of Yang, to include that the iron in use comprises ferrous ions, such as ferrous sulfate, because Bookwalter illustrates that the art finds iron sources comprising ferrous ions, such as ferrous sulfate, as being suitable for similar intended uses, including methods of making nutritional beverage compositions comprising one or more iron sources. See MPEP 2144.07.

Ferric ions
The modified teaching, does not discuss the claimed amount of ferric ions.


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making beverages with iron, as the modified teaching of Yang, to include the use of ferric ions in encompassing amounts, as claimed, because Marshman illustrates that the art finds the use of ferric ions in encompassing amounts as being suitable for similar intended uses, including methods of making water with ferrous ions, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Ca2 and Mg2 ions
Yang teaches the use of one or more calcium sources (ref. clm. 1), including calcium sulfate and others (0027), however, does not discuss the claimed amount of Ca2 ions at a concentration of 170 mg/l (ppm).
Yang 2 also teaches methods of making fortified water beverages (i.e. edible) comprising calcium (ab.), and further provides the use of less than 850 ppm calcium (0022), including ranges like 1 to 171 ppm (0050), which encompasses the claim of Ca2 ions at a concentration in the range of 170 mg/l (i.e. 170 ppm).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified water beverages comprising calcium, as the modified teaching of Yang, to include Ca2 ions at a concentration in the range of 


Yang teaches the use of magnesium (0035), however, does not discuss its amount.
Fernholtz also teaches methods of making fortified compositions, including beverages (0009) comprising magnesium, including ion sources such as magnesium sulfate (0008), and further provides from about 1 to 1000 ppm, including from about 50 to 150 ppm said magnesium ions (0008), which encompasses the claim of Mg2+ ions at a concentration of 40 mg/l (i.e. 40 ppm).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified compositions comprising magnesium, as the modified teaching of Yang, to include Mg2+ ions at a concentration of 40 mg/l (40 ppm), as claimed, because Fernholtz illustrates that the art finds encompassing amounts of magnesium to be suitable for similar intended uses, including methods of making fortified compositions comprising magnesium. See MPEP 2144.07.

The modified teaching above, provides an edible (i.e. non- toxic) amount of each of Ca2 ions and Mg2 ions, as claimed.


pH
Yang teaches a pH of about 4 .0 or less (see ref. clms. 1 and 26), which encompasses the claim of an aqueous solution having a pH of 3.0



Intended Use/Property
Since the modified teaching provides a composition comprising the same type of iron and other ingredients having the same liquid structure at the same pH, as claimed, it would be reasonable for one of skill in the art to expect it to have similar intended uses, including a non-toxic artificial mineral water composition containing bioavailable iron.

Dependent Claims
As for claim 5, Yang teaches the use of potassium +ions, wherein potassium is present in the form of potassium ascorbate (0028).2Atty Dkt. No.: STHP-044USSN: 15/100,086

As for claims 7-8, Yang teaches the use of one or more flavor components, as in claim 7; including apple juice (0015), as in claim 8.

As for claim 14, encompassing amount of the claimed ingredients are provided by the modified teaching above. As for the use of ferrous sulphate (i.e. sulfate), the modified teaching, in Bookwalter provides benefits of its use, as discussed above.


Claims 6 and 11, are rejected under Res Judicata, as being unpatentable over Yang (WO 2013/109516, published July 25, 2013) ) in view of the combination of Teucher, Bookwalter (3,809,773), Marshman (2009/0061068), Yang 2 (2001/0051197) and Fernholtz (2009/0054290) as applied to claims 1, 5, 7-8 and 14 above, further in view of Hargreaves(2006/0286259).
Grounds for res judicata are the same as set forth above.
Yang teaches the use of potassium+ ions, in the form of potassium ascorbate (0028), however does not discuss quantities thereof.
Hargreaves also teaches methods of making fortified (0157) beverages(ab.) having a pH of 3 to 4.5, comprising: calcium, magnesium and iron (0201);2Atty Dkt. No.: STHP-044USSN: 15/100,086 and further provides the use of potassium sorbate in the amount of about 0.0001 to 0.1 % (1 to 1000 ppm)(0196-0197), which encompasses the claim of:
not greater than 1800 mg/l (i.e. 1800 ppm), as in claim 6; and 
from 1000 to 1500 mg/l (i.e. 1000 to 1500 ppm), as in claim 11.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified water beverages comprising potassium, as Yang, to include not greater than 1800 mg/l (i.e. 1800 ppm) potassium ions, as claimed, because Hargreaves illustrates that the art finds encompassing amounts of potassium to be suitable for similar intended uses, including methods of making fortified water beverages comprising potassium. See MPEP 2144.07.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of the combination of Teucher, Bookwalter (3,809,773), Marshman (2009/0061068), Yang 2 (2001/0051197) and Fernholtz (2009/0054290).
Yang: WO 2013/109516, published July 25, 2013.

Teucher: Enhancers of iron absorption: ascorbic acid and other organic acids; Int J Vitam Nutr Res. 2004 Nov;74(6):403-19.


With regard to the prior art, the term "mg/l” " encompasses: mg/L, ppm or wt%.
With regard to the prior art, the term/phrase "consisting essentially of" encompasses comprising, based on: 
1) MPEP 2111.03.III. which states: absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to comprising; and 
2) the pending disclosure provides no clear indication in the specification or claims of what the basic and novel characteristics actually are.  





Independent Claim 1
Yang teaches methods of making nutritional edible (i.e. non-toxic) mineral supplemented water beverage (i.e. edible/ingestible) (0023) compositions (i.e. artificial mineral water), comprising iron.

Aqueous Solution
Yang teaches the use of water (0023), which encompasses the claim of an aqueous solution.

Iron
Yang teaches the use of one or more iron (II) mineral sources, including ferrous bis-glycinate (ref. clm. 5) with ferric ion reducing agents, including: potassium ascorbate (0028); and the use of and ascorbic acid (0162) and other organic acids (0162), which are commonly known to enhance iron absorption and therefore makes it bioavailable. 

Iron has the property of being bioavailable
It is reasonable for one of skill in the art to expect that similar components have similar properties, however, Yang is not explicit about the ascorbic acid enhancing iron absorption.
Teucher provides that ascorbic acid enhances iron absorption (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making iron fortified food, as Yang, to include that the 

Ferrous ions
Yang teaches the use of one or more iron (II) mineral sources, including ferrous bis-glycinate (ref. clm. 5), however, does not explicitly discuss the use of ferrous ions, as claimed.
Bookwalter also teaches methods of making nutritional beverage (i.e. edible) compositions comprising iron, including ferrous sulfate (e.g. Applicant’s disclosed preferred source of ferrous ions) for the benefit of being the least expensive source of iron for physiological purposes.
Bookwalter further teaches that when used in the range of up to 1 percent (up to 10,000 ppm) (1, 10+) a benefit is provided, that the ingredient is colorless, which means it does not negatively impact the color of the composition as a whole (2, 40+).
Since ferrous sulfate has a molecular weight of about 152 and iron is at about 56, this means that about 37 wt% of the ferrous sulfate comprises ferrous (iron) ions.  This means up to 1 percent ferrous sulfate contributes up to 0.37 wt% (up to 3,700 ppm) of ferrous (iron) ions. Such a teaching reads on the use of the claimed amount 200 mg/l (i.e. 0.02 wt%) of ferrous ions.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional beverage compositions comprising 

Ferric ions
The modified teaching, does not discuss the claimed amount of ferric ions.
Marshman also teaches methods of making beverages (i.e. edible) (ti.) comprising iron, including ferrous (Fe2+) and ferric (Fe3+) ions (0038); and further provides at least 5 to at least 100 ppm of ion (Fe) (0041) in the food, which encompasses the claim of 20 mg/l ferric ions (i.e. 20 ppm of ferric ions).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making beverages with iron, as the modified teaching of Yang, to include the use of ferric ions in encompassing amounts, as claimed, because Marshman illustrates that the art finds the use of ferric ions in encompassing amounts as being suitable for similar intended uses, including methods of making water with ferrous ions, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Ca2 and Mg2 ions
Yang teaches the use of one or more calcium sources (ref. clm. 1), including calcium sulfate and others (0027), however, does not discuss the claimed amount of Ca2 ions at a concentration of 170 mg/l (ppm).


Yang 2 also teaches methods of making fortified water beverages (i.e. edible) comprising calcium (ab.), and further provides the use of less than 850 ppm calcium (0022), including ranges like 1 to 171 ppm (0050), which encompasses the claim of Ca2 ions at a concentration in the range of 170 mg/l (i.e. 170 ppm).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified water beverages comprising calcium, as the modified teaching of Yang, to include Ca2 ions at a concentration in the range of 170 mg/l (170 ppm), as claimed, because Yang 2 illustrates that the art finds encompassing amounts of calcium to be suitable for similar intended uses, including methods of making fortified water beverages comprising calcium. See MPEP 2144.07.


Yang teaches the use of magnesium (0035), however, does not discuss its amount.
Fernholtz also teaches methods of making fortified compositions, including beverages (0009) comprising magnesium, including ion sources such as magnesium sulfate (0008), and further provides from about 1 to 1000 ppm, including from about 50 to 150 ppm said magnesium ions (0008), which encompasses the claim of Mg2+ ions at a concentration of 40 mg/l (i.e. 40 ppm).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified compositions comprising magnesium, 2+ ions at a concentration of 40 mg/l (40 ppm), as claimed, because Fernholtz illustrates that the art finds encompassing amounts of magnesium to be suitable for similar intended uses, including methods of making fortified compositions comprising magnesium. See MPEP 2144.07.

The modified teaching above, provides an edible (i.e. non- toxic) amount of each of Ca2 ions and Mg2 ions, as claimed.

pH
Yang teaches a pH of about 4 .0 or less (see ref. clms. 1 and 26), which encompasses the claim of an aqueous solution having a pH of 3.0

Intended Use/Property
Since the modified teaching provides a composition comprising the same type of iron and other ingredients having the same liquid structure at the same pH, as claimed, it would be reasonable for one of skill in the art to expect it to have similar intended uses, including a non-toxic artificial mineral water composition containing bioavailable iron.

Dependent Claims
As for claim 5, Yang teaches the use of potassium +ions, wherein potassium is present in the form of potassium ascorbate (0028).2Atty Dkt. No.: STHP-044USSN: 15/100,086



As for claims 7-8, Yang teaches the use of one or more flavor components, as in claim 7; including apple juice (0015), as in claim 8.

As for claim 14, encompassing amount of the claimed ingredients are provided by the modified teaching above. As for the use of ferrous sulphate (i.e. sulfate), the modified teaching, in Bookwalter provides benefits of its use, as discussed above.

Claims 6 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2013/109516, published July 25, 2013) ) in view of the combination of Teucher, Bookwalter (3,809,773), Marshman (2009/0061068), Yang 2 (2001/0051197) and Fernholtz (2009/0054290) as applied to claims 1, 5, 7-8 and 14 above, further in view of Hargreaves(2006/0286259).
Yang teaches the use of potassium+ ions, in the form of potassium ascorbate (0028), however does not discuss quantities thereof.
Hargreaves also teaches methods of making fortified (0157) beverages(ab.) having a pH of 3 to 4.5, comprising: calcium, magnesium and iron (0201);2Atty Dkt. No.: STHP-044USSN: 15/100,086 and further provides the use of potassium sorbate in the amount of about 0.0001 to 0.1 % (1 to 1000 ppm)(0196-0197), which encompasses the claim of:
not greater than 1800 mg/l (i.e. 1800 ppm), as in claim 6; and 
from 1000 to 1500 mg/l (i.e. 1000 to 1500 ppm), as in claim 11.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making fortified water beverages comprising potassium, as Yang, to include not greater than 1800 mg/l (i.e. 1800 ppm) potassium ions, as claimed, because Hargreaves illustrates that the art finds encompassing amounts of potassium to be suitable for similar intended uses, including methods of making fortified water beverages comprising potassium. See MPEP 2144.07.

Response to Arguments
It is asserted, that claims 1, 5, 7-8 and 14 were rejected under 35 U.S.C. §103 for allegedly being unpatentable over Yang (WO 2013/1095 16, hereinafter "Yang") in view of the combination of Teucher (Int J Vitam Nutr Res., 2004 Nov, 74(6), 403-19), Bookwalter (U.S. Patent No. 3,809,773), Marshman (U.S. Application Publication No. 2009/0061068), Yang '197 (U.S. Application Publication No. 2001/0051197, hereinafter "Yang '197") and Fernholtz (U.S. Application Publication No. 2009/0054290). 
Claims 6 and 11 were rejected under 35 U.S.C. §G103 for allegedly being unpatentable over Yang in view of the combination of Teucher, Bookwalter, Marshman, Yang '197, Fernholtz and Hargreaves (U.S. Application Publication No. 2006/0286259). 
In order to meet its burden in establishing a rejection under 35 U.S.C. @ 103, the Office must first demonstrate that a prior art reference, or references when combined, teach or suggest all claim elements. See, e.g., KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007 ); Pharmastem Therapeutics v. Viacell et al., 491 F.3d 1342, 1360 
In maintaining the instant rejections, the Board addressed the Applicant's previous presentation of unexpected results by asserting as follows: As pointed out by the Examiner, claim 1 is open to any type of ingredients/source for the claimed ions (Ans. 16). For example only, the claim does not preclude other metal cations that may have a detrimental effect on iron uptake (see, e.g., Spec. 4:16-20). The inventive Example 3 composition relied upon requires reverses osmosis water, pH adjustment with sulfuric acid, pure CaSO4-2H20 for the Ca2+ ions, and all components are filter sterilized via a 0.2 um pore size membrane filter (Spec. 7-8; Ans. 
16-17; Non-Final Act. 13). None of these parameters are recited or required 
in claim 1. Notably, claim 1 is open-ended and does not exclude any other 
(non-toxic) components in the non-toxic mineral water composition. Claim 
Decision on Appeal, pg. 4, line 18 to pg. 5, line 5. 
composition consisting essentially of: ferrous ions at a concentration of 200 mg/l; ferric ions at a concentration of 20 mg/l; Ca2+ ions at a concentration of 170 mg/l; and Mg2+ ions at a concentration of 40 mg/l, wherein the composition is an aqueous solution having a pH of 3.0, wherein the composition is an ingestible composition. 
In particular, the claimed concentrations of the components and pH of the mineral water composition correspond to Composition 3 shown in the Examples in Table 1 on page 9 of the instant specification. 
The Applicant's claimed composition relates to a mineral water composition that provides oral, bioavailable iron for use as a supplement to dietary iron. See, e.g., Specification, pg. 1, lines 3-6. As indicated above, the Applicant's claimed composition consists essentially of ferrous ions, ferric ions, Ca2+ ions and Mg2+ ions at the recited concentrations and at the recited pH. 
The transitional phrase "consisting essentially of' limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP §2111.03(III) (citing In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)) (emphasis in original). 
In the Applicant's claimed composition, the ferrous ions (Fe2+) and ferric ions (Fe3+) provide the source of bioavailable iron in the claimed composition. In addition, the Ca2+ ions and Mg2+ ions in the claimed composition provides unexpected synergistic results 
In addition, the claimed composition is an aqueous solution having a pH of 3.0. 
As long as these claimed criteria are met, then the type of water or pH adjuster in the composition is not expected to have a significant impact. For example, reverse osmosis water (which typically contain less than l0ppm total mineral content) or purified water (which contains practically zero mineral content) may be used with no expected impact on iron uptake provided by the claimed composition. Similarly, the claimed composition has a pH of 3.0, which is needed to stabilize the ferrous ions in the composition. For instance, sulfuric acid is a strong acid that allows a pH of 3.0 to be achieved. However, as long as the composition has a pH sufficient to stabilize the ferrous ions in the composition (e.g., pH 3.0), then the identity of the pH adjuster is not expected to have a significant impact on iron uptake provided by the claimed composition. 
Similarly, neither filtering nor sterilization is expected to have a significant impact on iron uptake provided by the claimed composition. For example, each ion in the claimed composition is dissolved and stable in solution, so filtration is not expected to have a significant impact. In addition, sterilization is also not expected to have a significant impact. For instance, the claimed composition may include a preservative, thus eliminating the need for sterilization of the composition. 
consists essentially of ferrous ions, ferric ions, Ca2+ ions and Mg2+ ions at the recited concentrations and at the recited pH, the Applicant contends that the parameters noted by the Board above with respect to the inventive Example 3 composition are not material to the basic and novel characteristics of the claimed composition. 
In view of the above, the Applicant contends that the instantly claimed invention is commensurate in scope with the unexpected results described in more detail below. Therefore, the Applicant contends that a prima facie case of obviousness cannot be maintained. For at least these reasons, the Applicant respectfully requests that the 35 U.S.C. § 103 rejection be withdrawn. 
In response, Example 3 of Table 1, in the pending Specification, is a composition, consisting of:
a pH of 3.0;
reverse osmosis-grade water;
200 mg/L of ferrous iron;
20 mg/L of ferric iron;
170 mg/L of calcium; and
40 mg/L of magnesium.
The disclosure teaches how to make formulations containing Ca2+, however, does not provide that Example 3 of Table 1 contains Ca2+ or Mg2+ ions as claimed. Further, said composition is not open to comprising anything else.

Therefore these arguments are not persuasive.

It is asserted, that regarding the Applicant's unexpected results, the instant specification describes several examples of the Applicant's claimed ingestible compositions that were tested. For example, an ingestible composition containing 200 mg/L ferrous ion, 20 mg/L ferric ion and 170 mg/L calcium ion (Composition 1 in Table 1 on page 9) had an iron uptake of 164 (ng/mg protein) or 103% (based on Fe2+/Fe3+ control) (see Table 2 on page 13). See also Declaration filed August 8, 2019, 116. 
In contrast, the control composition, which was composed of the same amounts of ferrous and ferric ions (i.e., 200 mg/L ferrous ion, 20 mg/L ferric ion) at the same pH of 3.0 had an iron uptake of about 158 ng/mg protein (see, e.g., Table 2, which defines the % based on Fe2+/Fe3+ control).  Declaration, 117. 
In addition, Composition 2 in Table 1 contained no calcium ions but did contain 40 mg/L magnesium ions in addition to the same amount of ferrous and ferric ions (i.e., 200 mg/L ferrous ion, 20 mg/L ferric ion) at the same pH of 3.0. This Composition 2 had, according to Table 2, an iron uptake of 218 (ng/mg protein) or 138% (based on Fe2+/Fe3+ control). Declaration, 118. 
 	Composition 3 contained, in addition to the same amount of ferrous and ferric ions (i.e., 200 mg/L ferrous ion, 20 mg/L ferric ion), 170 mg/L calcium ions and 40 mg/L 2+/Fe3+ control). Declaration, 119. 
Based on the experimental data, one of ordinary skill in the art would have expected an ingestible composition that contains ferrous and ferric ions with added calcium and magnesium ions to have an iron uptake that is additive based on Composition 1 and Composition 2 above (i.e., an iron uptake of 224 ng/mg protein or 141% (based on Fe2+/Fe3+ control)). Declaration, 120. 
However, as set forth above, Composition 3, which is an ingestible composition according to the Applicant's presently claimed invention and includes ferrous and ferric ions with calcium and magnesium ions, actually had an iron uptake of 268 (ng/mg protein) or 170% (based on Fe2+/Fe3+ control). These data indicate that an ingestible composition according to the Applicant's claimed invention has synergistic effects significantly greater than the mere additive effect that one of ordinary skill in the art would have expected. Declaration, 121. 
Therefore, based on the Applicant's significant unexpected results, the Applicant contends that the instantly claimed invention represents more than the predicable use of prior art elements according to their established functions. 
In response, since the claimed scope is similar to what has previously been examined and affirmed by the PTAB, the matter of unexpected results not being persuasive, as previously considered and discussed in detail throughout the record, stands.

sts essentially of ferrous ions at a concentration of 200 mg/1, ferric ions at a concentration of 20 mg/1, Ca2+ ions at a concentration of 170 mg/l; and Mg2+ ions at a concentration of 40 mg/1, where the composition has a pH of 3.0. As indicated above, the recited concentrations and pH in amended Claim 1 correspond to the concentrations and pH of Composition 3 shown in Table 1 of the instant specification. As such, the Applicant contends that the scope of the Applicant's claimed invention is commensurate with the unexpected results demonstrated by the examples presented in the instant specification. 
As such, the Applicant contends that, in view of the significant unexpected results provided by the instantly claimed invention, a primafacie case of obviousness cannot be maintained because the Applicant's claimed invention represents more than the predicable use of prior art elements according to their established functions.' Therefore, the Applicant respectfully requests that the 35 U.S.C. §103 rejection be withdrawn. 
In response, as noted above, the scope of the current claims are similar to what was previously treated, therefore do not change the facts of this case.

It is asserted, that in maintaining the instant rejections, the Board asserted as follows: bioavailable ions and/or iron uptake values. Appellant has also failed to 
show any comparison to any prior art compositions (e.g., Ans. 19-20; e.g., 
Decision on Appeal, pg. 5, lines 7-8. The Applicant respectfully disagrees. In support of the unexpected results provided by the Applicant's claimed invention, a Declaration under 37 C.F.R. §1.132 by Dr. Sebastien Farnaud and Dr. Mohammed Zariwala was  a concentration of 170 mg/l; and Mg2+ ions at a concentration of 40 mg/l, where the composition has a pH of 3.0. 
As discussed in the Declaration, based on the knowledge in the prior art, one of ordinary skill in the art would have expected iron absorption in the intestinal mucosa to be decreased in the presence of calcium. Declaration, 119-12. As such, based on the knowledge in the prior art, one of ordinary skill in the art desiring to produce an ingestible composition that provides bioavailable iron would have been taught away from including calcium in the composition. 
Similarly, as discussed in the Declaration, based on the knowledge in the prior art, one of ordinary skill in the art would have expected iron uptake to be decreased in the presence of magnesium. Declaration, 1113-14. As such, based on the knowledge in the prior art, one of ordinary skill in the art desiring to produce an ingestible composition that provides bioavailable iron would have been taught away from including magnesium in the composition. 
	In response, if Applicant disagrees with the PTAB, they may file a Request for Rehearing (MPEP 1214.03), however, the Examiner has no authority to overturn a PTAB decision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793